Citation Nr: 1734122	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease for the period prior to November 10, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to an increased rating for residuals of right tibia and fibula fracture, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from March and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a left leg disability and entitlement to an increased rating for residuals of right tibia and fibula fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to November 10, 2014, the Veteran's lumbar spine degenerative disc disease was not manifested by forward flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or any incapacitating episodes.

2.  From November 10, 2014, Veteran's lumbar spine degenerative disc disease was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  Symptoms of right lower extremity radiculopathy associated with the Veteran's lumbar spine disability most nearly approximated mild incomplete paralysis of the sciatic nerve from January 6, 2011 through November 9, 2014.

4.  Symptoms of left lower extremity radiculopathy associated with the Veteran's lumbar spine disability most nearly approximated mild incomplete paralysis of the sciatic nerve from January 6, 2011 through November 9, 2014.

5.  The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar spine degenerative disc disease for the period prior to November 10, 2014, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy, have been met from January 6, 2011 through November 9, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy, have been met from January 6, 2011 through November 9, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520.

4.  The criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b), 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board recognizes that the examinations of record do not address range of motion testing with weight or non-weight bearing, or active or passive range of motion.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016). However, the Veteran's rating as of November 10, 2014, is the highest rating possible for limitation of motion, thus, the factors addressed in Correia are not applicable since the next higher rating would not depend upon range of motion measurements, as it requires ankylosis of the thoracolumbar spine, and there is no way to go back in time and assess these factors for the period prior to November 10, 2014. Thus, a remand on this basis would be of no benefit to the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).   See also Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board and the Secretary] with no benefit flowing to the veteran.").  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In both initial rating claims and increased rating claims, the Board must discuss whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine degenerative disc disease is currently rated under Diagnostic Code 5242 applicable to degenerative arthritis of the spine which is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In addition, the General Rating Formula for Diseases and Injuries of the Spine provides, in pertinent part, the following:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

In this case, for the following reasons, the Board finds that a higher initial rating is not warranted for either staged period on appeal.

On review of the claims file, a September 2010 VA treatment record shows that the Veteran denied painful or swollen joints and physical examination revealed no decreased range of motion and that he could move all extremities.  As to neurological examination, the Veteran denied tingling, numbness or loss of function of any part, and examination revealed no focal deficit, no sensory defects, and that his reflexes were intact.

An October 2010 private treatment record shows that there was normal range of motion in his musculoskeletal system and that neurological examination was negative.  It was also noted that he had been unable to work for about two to three weeks as a result of his pain.

A December 2010 VA treatment record shows an impression of lumbar radiculopathy that had resolved.

A January 6, 2011 VA treatment record shows a normal curvature of the spine but abnormal lumbar flexion and extension.  The assessment included lumbar radiculitis.

An August 2011 VA treatment record shows tender bilateral paraspinous muscles with mild spasm but a normal curvature.  There was abnormal flexion and extension with flexion greater than extension.  The assessment again included lumbar radiculitis.

At a January 2013 VA examination, the Veteran reported that weather changes would result in flare-ups of his back but that his back pain was there all the time.  During range of motion, flexion was to 70 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 25 degrees.  The examiner noted objective evidence of painful motion at zero degrees in all planes of motion except for left and right lateral rotation where there was no objective evidence of painful motion.  Range of motion was the same following repetitions with the exception of right lateral rotation which was to 25 degrees; the examiner also noted that there was no additional limitation in range of motion following repetitions.  The examiner assessed functional loss as including less movement than normal, pain of movement, and interference with sitting, standing and/or weight-bearing.  There was pain to palpation of the soft tissues of the low back from the ribs to the pelvis.  There was no guarding or muscle spasm.  Deep tendon reflexes and sensory examination of the lower extremities were normal and straight leg raise testing was negative bilaterally.  The examiner noted, however, that there was radiculopathy which involved the L4/L5/S1/S2/S3 roots bilaterally and resulted in moderate constant pain and mild numbness in the bilateral lower extremities.  The examiner estimated that the radiculopathy in the right side was moderate and in the left side was mild.  There were no other neurologic abnormalities such as bowel or bladder problems.  There was no intervertebral disc syndrome.  The Veteran occasionally used a cane and regularly used a 1.5 inch shoe lift in his right shoe.  The examiner opined that in an occupational setting, the spine disability would prevent bending, lifting or standing for longer than 1.5 hours without a functionally limiting back pain.  The examiner further opined, however, that he could find no evidence that the Veteran could not hold a sedentary job.

A July 2014 VA treatment record shows that the Veteran was observed to be intermittently moaning and rocking in his chair but between episodes of moaning he seemed overall comfortable.  Any movement caused him to moan in pain and there was pain to palpation over the mid to lower spine as well as the strap muscles of spine somewhat diffusely.  There was a lot of stiffness and pain in his mid to lower back when standing.

An August 2014 VA treatment record includes an assessment of lumbar radiculitis.

A September 2014 VA treatment record shows that the Veteran had been authorized to receive 12 acupuncture sessions to treat his lumbar radiculitis.

At a November 10, 2014 VA examination, the Veteran reported experiencing back pain, which was exacerbated by bending over at the waist.  During range of motion, flexion was to 30 degrees, extension to zero degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of painful motion at the end ranges in all planes except for right lateral rotation which was at 15 degrees and left lateral rotation which was at 10 degrees.  The Veteran was unable to perform range of motion testing after repetitive use testing because of his pain level but the examiner noted that after repetitions, there was additional limitation on range of motion and functional loss including less movement than normal and pain on movement.  The examiner noted that pain could significantly affect functional ability during flare-ups and after repeated use of the lumbar spine but that the degree of range of motion loss and functional loss could not be documented without resorting to mere speculation.  There was localized tenderness or pain to palpation on the thoracic and lumbar paraspinals.  There were muscle spasms resulting in abnormal gait or abnormal spinal contour.  There was guarding but it did not result in abnormal gait or spinal contour.  Deep tendon reflexes and sensory examination were normal.  Straight leg raise testing was negative bilaterally and there were no signs of radiculopathy or other neurologic abnormalities.  There were no other neurologic abnormalities such as bowel or bladder problems.  The examiner did note, however, that the Veteran had intervertebral disc syndrome which had resulted in incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran constantly used both a cane and a 0.75 inch right shoe lift.  The examiner opined that the spine disability impacted his ability to work because the Veteran had not worked as an auto mechanic in four years due to his lower back pain.

At the April 2017 hearing, the Veteran reported that he received acupuncture once a week which helped his back pain.  He indicated that he used a cane and that he could only sit for about 20 minutes before experiencing pain where he would have to get up and move around.  He noted that he took Cymbalta which made him drowsy and so he would sometimes have his son drive him although he had not stopped driving entirely.  The Veteran reported that he had been unemployed since 2010 and that his back pain had gradually gotten worse since that time although it had been pretty much the same since 2001.

Hence, for the period prior to November 10, 2014, the evidence shows that the Veteran's overall disability picture has not more nearly approximated forward flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or any incapacitating episodes.  The January 2013 VA examination showed that there was no guarding or muscle spasm and no intervertebral disc syndrome and there was 70 degrees of forward flexion, to include after repetitions, and a combined range of motion of 205 degrees, which was reduced by only 5 degrees after repetitions to 200 degrees.  Although the examiner indicated that there was painful motion at zero degrees in most planes of motion, the Board does not find this sufficient to show that the overall disability picture more nearly approximated forward flexion limited to 60 degrees or a combined range of motion limited to 120 degrees.  In this regard, range of motion was well within the criteria for a 10 percent rating and was only very minimally reduced following repetitions.  While the January and August 2011 VA treatment records indicated there was abnormal lumbar flexion and extension, the degrees of limited range of motion were not specified.  Significantly, however, the September 2010 VA treatment record showed no decreased range of motion and the October 2010 private treatment record showed normal range of motion.  In sum, while it is clear that the Veteran has experienced pain in his lumbar spine during this period, there is no basis to assign a higher initial rating for this period.

Similarly, for the period beginning November 10, 2014, the evidence shows that the Veteran's overall disability picture has not more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  At the November 2014 VA examination, the Veteran did not have ankylosis and was able to move his spine.  Although the examiner noted that the Veteran had intervertebral disc syndrome, it had only resulted in incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

With regard to functional loss, the Board is unable to assign an increased rating even after consideration of pain, weakness, and other symptoms described in DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016) for the period prior to November 2014.  The Veteran has not been shown to have pain, weakness, or other symptoms which actually limit his range of motion more than as described above at any time during the period on appeal. 

As for the period beginning on November 10, 2014, the Veteran is in receipt of the highest rating for limitation of motion, the next higher rating requires ankylosis of the thoracolumbar spine. The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

In sum, the preponderance of the evidence establishes that the Veteran's service-connected lumbar spine degenerative disc disease warrants no higher than a 10 percent rating for the period prior to November 10, 2014, and no higher than 40 percent thereafter.  As such, the reasonable doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

As to associated objective neurologic abnormalities, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The above evidence reflects that lumbar radiculitis appeared in the January and August 2011 VA treatment records which the January 2013 VA examiner subsequently assessed as bilateral radiculopathy arising from the L4/L5/S1/S2/S3 roots.  Although radiculopathy was again shown in the August and September 2014 VA treatment records, by the November 10, 2014 VA examination, the examiner found no signs of radiculopathy or other neurologic abnormalities.  Accordingly, separate ratings for left and right radiculopathy associated with the lumbar spine disability are warranted from January 6, 2011 through November 9, 2014.

As to the severity of the radiculopathy, although the January 2013 VA examiner described the right lower extremity as moderate and the left lower extremity as mild, the examination findings indicated that both extremities exhibited moderate constant pain and mild numbness but normal sensory evaluation and normal reflexes.  The examiner's characterization of the radiculopathy symptoms as mild and moderate are not binding on the Board, and since the objective examination findings indicated that both extremities exhibited the same symptoms, the Board finds little basis to evaluate them differently.  Given that there was a normal sensory evaluation and normal reflexes, thus indicating a lack of significant neurologic symptoms, the Board finds that both should be rated as mild.  Hence, the evidence reflects that the Veteran's symptoms approximated mild incomplete paralysis from January 6, 2011 through November 9, 2014, warranting a 10 percent rating under Diagnostic Code 8520 for each lower extremity.

A rating higher than 10 percent is not, however, warranted because neither the lay nor medical evidence reflects that the symptoms more nearly approximated moderate incomplete paralysis of the sciatic nerve with regard to either lower extremity.  Again, although the examiner characterized the right lower extremity as being moderate in severity, examination findings revealed that both extremities exhibited only pain and mild numbness; there were normal reflexes, normal sensory examination, negative straight leg raise test, no paresthesias and/or dysesthesias, and no other signs or symptoms of radiculopathy.  As the preponderance of the evidence is against a rating higher than 10 percent for radiculopathy of either lower extremity, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

TDIU

Initially, the Board observes that although the Veteran withdrew a prior claim for a TDIU at a January 2014 Decision Review Officer hearing, because the issue of entitlement to service connection for a lumbar spine disability remained on appeal at that time, was subsequently granted and assigned an effective date of October 13, 2010 and the Veteran appealed the initially assigned rating (as described above) and submitted evidence of unemployability in connection with that appeal, the issue of entitlement to a TDIU is still part and parcel of the claim for a higher initial rating for a lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board will consider whether entitlement to a TDIU has been warranted at any time since October 2010.  For the reasons discussed below, the Board finds that it has.

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

Prior to the Board's decision herein, the Veteran's combined rating was 60 percent from September 24, 2010, and 70 percent from November 10, 2014.  Following the Board's grant of staged ratings for left and right radiculopathy, the Veteran has met the schedular criteria since January 6, 2011 as this brought his overall combined rating to at least 70 percent and the rating related to the orthopedic body system to at least 40 percent (30 percent for residuals of right tibia and fibula fracture, 20 percent for residuals of right clavicle fracture, 10 percent for lumbar spine degenerative disc disease, and 10 percent each for left and right lower extremity radiculopathy).

For the period prior to January 6, 2011, the Veteran has not met the schedular threshold criteria.  Although it is established VA policy that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled, see 38 C.F.R. § 4.16(b), in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at 6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5.  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 5 fn 4.

Hence, although the Veteran has not met the schedular criteria for the period prior to January 6, 2011, given the Board's reasoning as outlined above, and given the facts as described below, the Board will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In this case, an October 2010 private treatment record shows that the Veteran was unable to work for about two to three weeks secondary to his pain.

In a September 2011 statement, the Veteran reported that he had not been able to work since about May 2010.

At a September 2011 VA general medical examination, the examiner noted that the Veteran's right leg, right shoulder, and lumbar spine disability rendered him unable to secure and maintain a substantially gainful physical type of employment because they resulted in definite functional and pain problems.  The examiner added, however, that he believed that these disabilities would not preclude the Veteran from securing substantially gainful sedentary type of employment.

A September 2011 VA treatment record indicates that the Veteran reported that previously worked at an auto body shop but had been unemployed since about 2008.

In an October 2011 correspondence, the Veteran reported that he could only work for "maybe three hours at a time" before he would have to stop because of severe pain which would last sometimes three or four hours even though he was taking medication every six hours.  He stated that this made it impossible for him to work at his vocation as an auto body technician since that job required him to do a lot of bending.

At the January 2013 VA spine examination, the examiner opined that in an occupational setting, the spine disability would prevent bending, lifting or standing for longer than 1.5 hours without a functionally limiting back pain.  The examiner further opined, however, that he could find no evidence that the Veteran could not hold a sedentary job.

A June 2014 private treatment record shows that the Veteran's lumbar degenerative disc disease caused chronic pain and prevented him from working consistently doing auto body repair.

At the November 2014 VA spine examination, the examiner opined that the spine disability impacted his ability to work because the Veteran had not worked as an auto mechanic in four years due to his lower back pain.

In a May 2015 notice of disagreement, the Veteran stated that he had not been able to work for over five years even though he had tried many times to find work.  He noted that he had been in auto collision repair and had worked in that industry since 1980.

In an August 2015 application for TDIU, the Veteran reported that he had received two years of college education but no other training or education.  The only jobs he listed in his work history, which covered nearly the previous 20 years, were in the auto body repair industry.

At the April 2017 hearing, the Veteran reported that he used a cane and that he could only sit for about 20 minutes before experiencing pain where he would have to get up and move around.  He noted that he took Cymbalta which made him drowsy and so he would sometimes have his son drive him although he had not stopped driving entirely.  The Veteran added that he had been unemployed since 2010.

Based on the above, it is clear that the Veteran's orthopedic disabilities, in particular his lumbar spine, right shoulder, right leg, and left and right lower extremity radiculopathy, would prevent him from engaging in any employment requiring more than minimal physical labor.  Although VA examiners have indicated that the Veteran would not be prevented from working in a sedentary environment, the Board does not agree with this assessment.  The Veteran has indicated that his pain makes it very difficult for him to sit for more than about 20 minutes because he has to get up and change positions in order to relieve his pain.  He has also stated that the pain medication that regularly takes makes him drowsy.  The Board finds that these facts alone would make it extremely difficult for him to focus for longer than very brief periods of time, and consequently, would make securing and maintaining even sedentary employment extremely challenging.  
Adding to these difficulties is the fact that besides two years of college the Veteran has had no other education or professional training and the majority of his career was spent working in the auto body repair industry.  In sum, a preponderance of the evidence shows that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation for the entire period on appeal.

Accordingly, the Board finds the preponderance of the evidence warrants entitlement to TDIU for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease for the period prior to November 10, 2014, and in excess of 40 percent thereafter, is denied.

Entitlement to a separate rating of 10 percent, but no higher, from January 6, 2011 through November 9, 2014, for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 10 percent, but no higher, from January 6, 2011 through November 9, 2014, for left lower extremity radiculopathy associated with lumbar spine degenerative disc disease, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU for the entire period on appeal is granted, subject to the regulations governing payment of monetary awards.


REMAND

As to the right knee, although a September 2015 VA examiner indicated that the Veteran's right knee tibia/fibula fracture involved, inter alia, "less movement that normal due to ankylosis," the examiner offered no additional clarification as to this comment.  While the Veteran may not be assigned ratings for both ankylosis and impairment of the tibia/fibula, Diagnostic Code 5256, applicable to knee ankylosis, provides for a maximum schedular rating of 60 percent whereas the currently assigned Diagnostic Code 5262, applicable to impairment of the tibia and fibula, provides for a maximum schedular rating for 40 percent.  To the extent symptoms of the Veteran's right knee disability more nearly approximate ankylosis, evaluation under such diagnostic code may be appropriate and more favorable to the Veteran.  Hence, additional clarification is required.

In addition, the September 2015 VA examiner indicated that the Veteran's right knee tibia/fibula fracture exhibited pain in weight bearing but he did not describe the resulting additional limitation of motion, if any.  Nor did he indicate whether testing was conducted in passive or active range of motion.  Recently, the Court held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and of any opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new examination is required.

As to the claim of entitlement to service connection for a left leg disability, the Veteran contends that a left leg disability is secondary to his service-connected right knee disability.  Specifically, he contends that it is the result of changing his gait due to compensating for his right knee disability.  At the Board hearing, he essentially stated that as he has favored his left knee because of his right knee disability, the pain in his left knee has increased.

VA examiners provided negative nexus opinions in January 2013 and August 2014, reasoning that they were unaware of any medical literature supporting the idea that an affected extremity could impact an unaffected extremity.  While the Veteran is not competent to offer an opinion as to unobservable medical causes, he is competent to report that the pain in his left knee has worsened during the time he has altered his gait due to his service-connected right knee disability.  Accordingly, the Board finds that an opinion which adequately considers the Veteran's reported symptoms and addresses, with fully supported rationale, whether the Veteran's left knee disability was caused or aggravated by service-connected right knee disability is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination to evaluate the current severity of the right tibia and fibula fracture residuals and to address the etiology of his left knee disability.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the knees.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.  
The examiner should clarify whether there is any ankylosis or symptoms approximating ankylosis.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that the right knee residuals of tibia and fibula fracture caused or aggravated any left knee disability.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


